OPINION
PER CURIAM.
Tracy Calvin Dunlap, Jr. appeals the district court’s denial of his motion to set aside a prehminary injunction enjoining Dunlap and others from engaging in securities fraud, freezing their assets, prohibiting the destruction of documents, ordering the production of records and accountings, and ordering the repatriation of investor funds deposited overseas. We reviewed this same injunction in SEC v. Dunlap, 253 F.3d 768 (4th Cir.2001).
We have carefully reviewed Dunlap’s arguments on appeal and find them unavailing. Dunlap has failed to demonstrate that the doctrine of judicial estoppel should have applied in this case. Similarly, he has failed to show that the district court acted inappropriately at all, much less on account of a specific personal bias arising from an extra-judicial source. See People Helpers Found, v. City of Richmond, 12 F.3d 1321, 1325 (4th Cir.1993).
Accordingly, we affirm the district court’s order denying Dunlap’s motion to set aside the injunction. We decline to direct that further proceedings be assigned to a different district judge. We dispense with oral argument because the facts and legal contentions have been adequately presented before the court and oral argument would not aid the decisional process.

AFFIRMED.